Citation Nr: 1419172	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  13-35 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from August 1974 to August 1977 and periods of Reserve service and National Guard service between August 1977 and January 1982.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Augusta, Maine.  


FINDING OF FACT

The most probative evidence of record is against a finding that the Veteran's hearing loss disability is causally related to, or aggravated by, active service. 


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss disability have not been met. 38  U.S.C.A. §§ 1101, 1110, 1131, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in September 2010. 

VA has a duty to assist the appellant in the development of the claim.  The claims file includes service treatment records (STRs), Social Security Administration (SSA) records, VA and private medical records, and the statements of the Veteran in support of the claim.  

The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that an adequate opinion has been obtained.  Examinations and/or opinions were obtained in 2011 and 2012.  The reports, when taken together, provide an adequate rationale based on the Veteran's history and clinical findings.   
 
The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Organic diseases of the nervous system are included in 38 C.F.R. § 3.309(a). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran avers that he has bilateral hearing loss disability as a result of active service, to include exposure to weapon firing.  

An essential element for service connection is competent credible evidence of a current disability.  The Veteran underwent a VA examination June 2011.  The June 2011 record reflects that the Veteran's hearing acuity, upon pure tone audiometry test, was as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
40
55
65
LEFT
10
20
35
50
65

The word recognition score was 94 percent for the right ear and 92 percent for the left ear using the Maryland CNC word list test.  Based on the foregoing, the Veteran has a current bilateral hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  

A second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease.  The Veteran's DD 214 reflects that his primary specialty in service was as an infantryman.  Thus, some acoustic trauma is consistent with his service.  

A third requirement for service connection is competent credible evidence of a nexus between the current disability and the in-service disease or injury.  The Board finds, for the reasons noted below, that this third requirement for service connection has not been met because the most probative evidence is against a finding that the Veteran has a current hearing loss disability causally related to, or aggravated by, active service.  

The claims file includes a February 1974 report of medical examination for entrance purposes (RA (Regular Army)).  (The front page of the report lists the examination date as February 14, 1974.  The date stamped on the back page, which reflects that the Veteran had no disqualifying defects or communicable diseases noted, is August 27, 1974.)  The audiology evaluation revealed that pure tone air thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
--
5
LEFT
5
5
5
--
5

The claims file also includes an August 1977 report of medical examination for separation purposes (ETS (expiration of term of service)).  The audiology evaluation revealed that pure tone air thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
--
20
LEFT
15
15
10
--
15

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Thus, the Veteran's hearing was normal upon separation.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The claims file also includes a January 1981 report of medical examination for National Guard enlistment purposes.  The audiology evaluation revealed that pure tone air thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
10
0
LEFT
0
0
0
10
5

Thus, the Veteran's hearing was normal more than three years after separation from active service, and had not diminished in acuity.  In addition, a January 1981 report of medical history reflects that the Veteran denied that he had hearing loss.  

There are conflicting opinions as to whether the Veteran's current hearing loss disability is causally related to active service.  The probative value of medical opinions is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator. Guarneri v. Brown, 4 Vet. App. 467, 470-71 (1993).  There is no requirement that additional evidentiary weight be given to the opinion of a medical provider who treats a veteran; courts have repeatedly declined to adopt the "treating physician rule." See White v. Principe, 243 F.3d 1378, 1381 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993 

A May 2012 private opinion by T. Gauthier of "Audio D." reflects her opinion as follows:

As requested, the hearing test results from the entrance examination, dated August 27, 1974, have been compared to the hearing test results from the exit examination, dated August 9, 1977.  These results are consistent with hearing loss due to military service.  Hearing loss of this type has been known to progress after the initial damage.

T. Gauthier did not cite supporting medical literature for her finding of progression after "initial damage."  In addition, and importantly, she did not discuss the January 1981 report of medical examination.  That report reflects an increase in hearing acuity since the August 1977 examination, which directly contradicts T. Gauthier's rationale that hearing loss due to military service is known to progress after initial damage.  According to T. Gauthier's rationale, the Veteran's current hearing loss would not be related to service, as it had not progressed from separation to 1981.

The claims file also includes two opinions by a VA examiner.  In a June 2011 opinion, the examiner stated as follows:

The c-file and medical reports were reviewed for this patient.  His enlistment and separation exam revealed hearing to be within normal limits.  There was no significant change in hearing in the left ear from the time of his enlistment to separation. For the right ear, a 15dB decline in hearing is noted across all tested frequencies, which could be contributed [sic] to headphone placement, tester or examiner error, test-retest reliability, a temporary threshold shift, [etc.].

Noise induced hearing loss does not present with a delayed onset and is none [sic] progressive.  This means that any deterioration in hearing acuity after separation is not related to noise exposure that was occurred during his service.

When considering all of the above it is less likely as not that the veteran's current hearing loss and tinnitus are related to military service. 

In a subsequent opinion in July 2012, the same examiner stated, in pertinent part, as follows:

The veteran's enlistment and separation exam documented the veteran to have had normal hearing during his military service with no change in hearing that is consistent with acoustic trauma.

According to the Noise and Military Service:  Implications for Hearing Loss and Tinnitus (2006) Medical Follow-Up Agency (MFUA), delayed onset of noise-indicated hearing loss is extremely unlikely and noise-induced hearing loss appears to be none [sic] progressive after the fact.  Thus, it is less likely as not that the veteran's hearing loss is related to his military service.

Although the VA examiner did not discuss the January 1981 audiology results, the January 1981 audiology results support her opinion with regard to a 1977 error in testing or temporary shift.  The June 2011 opinion, which notes that the right ear 15dB decline in hearing could be attributed to such things as headphone placement, tester or examiner error, test-retest reliability, or a temporary threshold shift, is a supported by the fact that the Veteran had normal hearing in 1981, years after separation, and that he has reported the onset of hearing loss to be in approximately 2004. (See VA Form 21-526.)  In addition, the VA examiner provided supporting literature for her rationale.  (The Board notes that the 1977 audiology results showed a 15dB decline in hearing in three out of the four frequencies tested; despite the examiner's statement that there was a 15 dB decline in "all tested frequencies," the Board finds, based on the opinion as a whole and the rationale provided, that it is still probative.)

The private examiner, who did not discuss the Veteran's January 1981 audiology results, also did not discuss the Veteran's post service acoustic trauma working with the railroad, in a shipyard, in maintenance, in construction, and as a carpenter.  An August 2010 VA record reflects that the Veteran reported that he had a positive history of occupational noise exposure as a construction worker, and although he currently uses HPDs (hearing protection devices), he did not do so in the past.  The Veteran also reported a gradual decline in hearing acuity, rather than a sudden initial onset in service after acoustic trauma. 

The Board finds that the VA examiner's opinions, when taken together and when considered with the record as a whole, are more probative than the private opinion.  The Board finds that the private opinion lacks probative value as it does not discuss the January 1981 audiology results which do not support her opinion, the Veteran's report of gradual onset of hearing loss decades after separation from service, and the Veteran's post service noise exposure. 

In a December 2013 written statement, the Veteran's accredited representative argued that Veterans who are already service-connected for hearing loss disability are granted hearing loss rating increases "every day of the week" and thus, hearing loss is progressive.  The representative argued that by finding that hearing loss due to acoustic trauma does not have a delayed onset and is not progressive, VA is applying a "double standard" between service-connected Veterans who apply for an increased rating and Veterans who apply for service connection.  The Board decision is based on the most competent probative evidence of record and with consideration of the law and regulations with relevant to the facts of this specific Veteran's claim.  

The Board is without authority to grant eligibility to benefits simply because the Veteran might perceive the result to be equitable. See 38 U.S.C.A. §§ 503, 7194; Harvey v. Brown, 6 Vet. App. 416, 425 (1994). "No equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress." Smith v. Derwinski, 2 Vet. App. 429, 432- 33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  The authority to award equitable relief is committed to the discretion of the Secretary of VA under 38 U.S.C.A. § 503(a), and the Board is without jurisdiction to consider that which is solely committed to the Secretary's discretion. See McCay v. Brown, 9 Vet. App. 183, 189 (1996).

The earliest clinical evidence of hearing loss is in 2010, more than 30 years after the Veteran separated from active service, and more than 28 years after National Guard service.  (There is no competent credible evidence of record that the Veteran had federal service as a member of the Maine National Guard during which he sustained acoustic trauma causally related to his current hearing loss disability.)  Any statement by the Veteran that he has had hearing loss since service is less than credible given the record as a whole, to include the above noted service records, the Veteran's prior statements, and VA clinical records.  An August 2009 VA clinical record reflects that the Veteran denied hearing problems.  A November 2009 VA clinical record reflects that the Veteran had grossly normal hearing.  A June 2010 VA clinical record reflects a report of "diminished hearing".  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board notes that the Veteran is considered competent to report the observable manifestations of his claimed disability (i.e. difficulty hearing.)  However, he has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make such a finding.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  
 
The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2013), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
 

ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.




____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

 
Department of Veterans Affairs


